Opinion by
Mr. Chief Justice Moore.
*35William H. Brown was convicted on two counts contained in an information in which it was alleged: (1) That he “did feloniously assault one- and did take improper and indecent liberties with the person of such child”; and (2) that he “did entice-. -into a room for the purpose of taking immodest, improper, immoral and indecent liberties with the person of such child.”
As grounds for reversal of the judgments entered on the guilty verdicts returned by the jury it is argued that: (1) The court failed to instruct the jury upon the crime charged so as to inform it of that which it was to find the defendant guilty or innocent”; and (2) that “The court committed error in permitting the introduction of evidence pertaining to an alleged crime separate and apart from that with which defendant was charged.”
There is no merit to either argument. In the trial court no objection was made to any instruction given by the court; no objection was made to the testimony of the alleged similar offense; and the motion for a new trial made no reference to the matters argued in this court as grounds for reversal. Even if the points urged for the first time in this court had been presented properly to the trial court no error would have been committed in instructing the jury as it did, or in admitting the “similar offense” evidence for the consideration of the jury.
The judgment is affirmed.
Mr. Justice McWilliams, Mr. Justice Hodges and Mr. Justice Kelley concur.